Opinion by
Johnson, J.
From the evidence presented it was held that the goods not found in the cases at the time of examination at the importer’s place of business were not landed. The collector was directed to reliquidate the entry, refunding duties taken upon the missing articles as follows: Braces, style No. 3116, 7^2 dozen; style No. 3229, 5)42 dozen; and style No. 3230, 9% dozen; and belts, style No. 0494, 27^2 dozen. (United States v. Browne Vintners Co., Inc., 34 C. C. P. A. 112, C. A. D. 351, followed.)